Title: To George Washington from Otho Holland Williams, 18 April 1792
From: Williams, Otho Holland
To: Washington, George



Dear Sir
Baltimore 18th April 1792

If my letter, of the 22d ultimo, has been the cause of the least displeasure to you it will prove a source of lasting regret to me. A regret which I shall feel the more sensibly as the object of my proposal was, in my own estimation, too inconsiderable to have induced the smallest risque of your disapprobation.
Your silence, My Dear Sir, and my own reflections induce the apprehension that some impropriety may have appeared to you of which I was unconscious.

If my apprehension is not founded in error I wish, not that you would give yourself The trouble, or me the pain, of shewing me my fault; but that you would have the goodness to cancel the letter, and obliterate from your memory every trace of an incident which, whatever it may be, while it is remembered by you will not fail to inflict on me the severest regret and mortification.
With the most reverential respect and Esteem, and allow me to add, with the sincerest affection, I am, Dear Sir Your most Obedient, and Most Humble Servant

O. H. Williams

